Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
31, 2018.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00352-CV



                               IN RE A.B., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               309th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-76908

                         MEMORANDUM OPINION

      On May 3, 2018, relator A.B. filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Sheri Y. Dean,
presiding judge of the 309th District Court of Harris County, to set aside the April
23, 2018 temporary orders, designating Father as the person with the exclusive right
to designate the primary residence of the child.
      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s motion to stay.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Jewell.




                                         2